ILX RESORTS INCORPORATED

STOCK BONUS PLAN




1.  Purpose.  The purpose of this Stock Bonus Plan (“Plan”) is to advance the
interests of ILX Resorts Incorporated (the “Company”) and its shareholders, by
encouraging and enabling selected officers, directors, consultants and key
employees upon whose judgment, initiative and effort the Company is largely
dependent for the successful conduct of its business, to acquire and retain a
proprietary interest in the Company by ownership of its stock, to keep personnel
of experience and ability in the employ of the Company and to compensate them
for their contributions to the growth and profits of the Company and thereby
induce them to continue to make such contributions in the future.




2.

Definitions.  




A.  “Board” shall mean the board of directors of the Company.




B.  “Committee” means the Compensation Committee of the Board.




C.

“Plan” shall mean this Stock Bonus Plan.




D.

“Bonus Share” shall mean the shares of common stock of the Company reserved
pursuant to Section 4 hereof and any such shares issued to a Recipient pursuant
to this Plan.




E.

“Recipient” shall mean any individual rendering services for the Company to whom
shares are granted pursuant to this Plan.




3.  Administration of Plan.  The Plan shall be administered by the Compensation
Committee which shall consist of two or more independent directors (the
“Committee”). The Committee shall report all action taken by it to the Board.
The Committee shall have full and final authority in its discretion, subject to
the provisions of the Plan, to determine the individuals to whom and the time or
times at which Bonus Shares shall be granted and the number of Bonus Shares; to
construe and interpret the Plan; and to make all other determinations and take
all other actions deemed necessary or advisable for the proper administration of
the Plan. All such actions and determinations shall be conclusively binding for
all purposes and upon all persons.




4.  Bonus Share Reserve. There shall be established a Bonus Share Reserve to
which shall be credited 600,000 shares of the Company’s common stock, 250,000 of
which shall be authorized and unissued shares of the Company's common stock or
treasury stock, and 350,000 of which shall be purchased by the Company on the
open market or from affiliates of the Company, including from Martori
Enterprises Incorporated, an entity controlled by Joseph P. Martori, Chairman of
the Board and Chief Executive Officer of the Company.  All purchases by the
Company on the open market or from affiliates shall be approved by a majority of
the Company's independent directors. The price of shares acquired from
affiliates shall be determined by a majority of the Company's independent
directors, but may not exceed the fair market value of such shares at the time
of purchase, and, if such shares are then listed on the American Stock Exchange
or other recognized exchange or Nasdaq, the fair market value of such shares
shall be the average of the mean between the opening and closing price as
reported by such exchange or Nasdaq for each trading day over the 30 day period
ending on the date of such purchase (“Agreement Date”).  Pursuant to Section 16
under the Exchange Act of 1934, the affiliate may not acquire shares of the
Company's common stock, except pursuant to a transaction exempt from Section
16(b), within the six-month period preceding or following the Agreement Date.
 Any Bonus Shares forfeited by Recipients are credited back to the Bonus Share
Reserve.




In the event that the shares of common stock of the Company should, as a result
of a stock split or stock dividend or combination of shares or any other change,
or exchange for other securities by reclassification, reorganization, merger,
consolidation, recapitalization or otherwise, be increased or decreased or
changed into or exchanged for, a different number or kind of shares of stock or
other securities of the Company or of another corporation, the number of shares
then remaining in the Bonus Share Reserve shall be appropriately adjusted to
reflect such action. Upon the grant of shares hereunder, the Bonus Share Reserve
shall be reduced by the number of shares so granted.














5.  Eligibility, and Granting and Vesting of Bonus Shares. Bonus Shares may be
granted under the Plan to the Company’s (or the Company’s subsidiaries)
employees, directors and officers, and consultants or advisors to the Company
(or its subsidiaries), provided however that bona fide services shall be
rendered by such consultants or advisors and such services must not be in
connection with the offer or sale of securities in a capital-raising
transaction.




The term “employee” includes former employees as well as executors,
administrators or beneficiaries of the estate of deceased employees, guardians
or members of a committee for incompetent former employees, or similar persons
duly authorized by law to administer the estate or assets of former employees.




The Committee, in its sole discretion, is empowered to grant to an eligible
Participant a number of Bonus Shares as it shall determine from time to time.
Each grant of these Bonus Shares shall become vested according to a schedule to
be established by the Committee directors at the time of the grant, which
schedule may provide for immediate vesting. For purposes of this plan, vesting
shall mean the period during which the recipient must remain an employee or
provide services for the Company. At such time as the employment of the
Recipient ceases, any shares not fully vested shall be forfeited by the
Recipient and shall be credited to the Bonus Share Reserve. The Committee, in
its sole discretion, may also impose restrictions on the future transferability
of the Bonus Shares, which restrictions shall be set forth on the notification
to the Recipient of the grant. The Committee, in its sole discretion, may also
grant cash bonuses in an amount intended to cover the payroll taxes on the stock
grant and on the cash grants so that the employee does not suffer an
out-of-pocket tax burden as a result of the stock grant. Such grants may be
subject to a different vesting schedule and may be distributed at a later date
than the associated stock grant.




6.  Form of Grants.  Each grant shall specify the number of Bonus Shares subject
thereto, subject to the provisions of Section 5 hereof.  At the time of making
any grant, the Committee shall advise the Recipient by delivery of a written
notice.




7.  Recipients’ Representations.




   A.  The Committee may require that, in acquiring any Bonus Shares, the
Recipient agree with, and represent to, the Company that the Recipient is
acquiring such Bonus shares for the purpose of investment and with no present
intention to transfer, sell or otherwise dispose of shares except such
distribution by a legal representative as shall be required by will or the laws
of any jurisdiction in winding-up the estate of any Recipient. Such shares shall
be transferable thereafter only if the proposed transfer shall be permissible
pursuant to the Plan and if, in the opinion of counsel (who shall be
satisfactory to the Committee), such transfer shall at such time be in
compliance with applicable securities laws.




   B.  Upon receipt of any Bonus shares, if representations are required, then
the Recipient shall deliver to the Committee, in duplicate, an agreement in
writing, signed by the Recipient, and including the representations contained in
Section 8(A) hereof. The Committee shall forthwith acknowledge its receipt
thereof.




8.  Restrictions Upon Issuance.




   A.  Bonus shares shall forthwith after the making of any representations
required by Section 7 hereof, or if no representations are required then within
thirty (30) days of the date of grant, be duly issued and transferred and a
certificate or certificates for such shares shall be issued in the Recipient’s
name. The Recipient shall thereupon be a shareholder with respect to all the
shares represented by such certificate or certificates, shall have all the
rights of a shareholder with respect to all such shares, including the right to
vote such shares and to receive all dividends and other distributions (subject
to the provisions of Section 7(B) hereof) paid with respect to such shares. When
applicable, certificates of stock representing Bonus Shares shall be imprinted
with a legend to the effect that the shares represented thereby are subject to
the provisions of this Agreement, and to the vesting and transfer limitations
established by the Committee, and each transfer agent for the common stock shall
be instructed to like effect with respect to such shares.








2




   B.  In the event that, as the result of a stock split or stock dividend or
combination of shares or any other change, or exchange for other securities, by
reclassification, reorganization, merger, consolidation, recapitalization or
otherwise, the Recipient shall, as owner of the Bonus Shares subject to
restrictions hereunder, be entitled to new or additional or different shares of
stock or securities, the certificate or certificates for, or other evidences of,
such new or additional or different shares or securities, together with a stock
power or other instrument of transfer appropriately endorsed, shall also be
imprinted with a legend as provided in Section 8(A), and all provisions of the
Plan relating to restrictions herein set forth shall thereupon be applicable to
such new or additional or different shares or securities to the extent
applicable to the shares with respect to which they were distributed.




   C.  The grant of any Bonus Shares shall be subject to the condition that if
at any time the Company shall determine in its discretion that the satisfaction
of withholding tax or other withholding liabilities, or that the listing,
registration, or qualification of any Bonus Shares upon any securities exchange
or under any state or federal law, or that the consent or approval of any
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance of any Bonus Shares, then  in any such event, such grant
shall not be effective unless such withholding, listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. In particular, the Recipient must
pay to the Company or make arrangements satisfactory to the Committee to pay to
the Company, at such time as any income is recognized by the Recipient with
respect to the Bonus Shares, any Federal, state, or local taxes of any kind
required by law to be withheld on such income by the Company.




   D.  Unless the Bonus Shares covered by the Plan have been registered with the
Securities and Exchange Commission pursuant to Section 5 of the Securities Act
of 1933, each Recipient shall, by accepting a Bonus Share, represent and agree,
for himself and his transferees by will or the laws of descent and distribution,
that all Bonus Shares were acquired for investment and not for resale or
distribution. The person entitled to receive Bonus Shares shall, upon request of
the Committee, furnish evidence satisfactory to the Committee (including a
written and signed representation) to the effect that the shares of stock are
being acquired in good faith for investment and not for resale or distribution.
Furthermore, the Committee may, if it deems appropriate affix a legend to
certificates representing Bonus Shares indicating that such Bonus Shares have
not been registered with the Securities and Exchange Commission and may so
notify the Company’s transfer agent. Such shares may be disposed of by a
Recipient in the following manner only: (1) pursuant to an effective
registration statement covering such resale or re-offer, (2) pursuant to an
applicable exemption from registration as indicated in a written opinion of
counsel acceptable to the Company, or (3) in a transaction that meets all the
requirements of Rule 144 of the Securities and Exchange Commission. If Bonus
Shares covered by the Plan have been registered with the Securities and Exchange
Commission, no such restrictions on resale shall apply, except in the case of
Recipients who are directors, officers, or principal shareholders of the
 Company. Such persons may dispose of shares only by one of the three aforesaid
methods.




9.  Limitations. Neither the action of the Company in establishing the Plan, nor
any action taken by it nor the Committee under the Plan, nor any provision of
the Plan, shall be construed as giving to any person the right to be retained in
the employ of the Company.




Every right of action by any person receiving shares of common stock pursuant to
this Plan against any past, present or future member of the Board, or any
officer or employee of the Company arising out of or in connection with this
Plan shall, irrespective of the place where action may be brought and
irrespective of the place of residence of any such director, officer or employee
cease and be barred by the expiration of one year from the date of the act or
omission in respect to which such right of action arises.




10.  Amendment, Suspension or Termination of the Plan. The Board of Directors
may alter, suspend, or discontinue the Plan at any time.  




Unless the Plan shall theretofore have been terminated by the Board, the Plan
shall terminate ten years after the effective date of the Plan. No Bonus Share
may be granted during any suspension or after the termination of the Plan. No
amendment, suspension, or termination of the Plan shall, without a recipient’s
consent, alter or impair any of the rights or obligations under any Bonus Share
theretofore granted to such recipient under the Plan.








3




11.  Governing Law; Not an Employment Agreement. The Plan shall be governed by
the laws of the State of Arizona without regard to principles of conflicts of
laws. The grant of Bonus Shares is not an employment agreement or assurance of
continued employment for any period of time, including any period of time
necessary to permit vesting of Bonus Shares.




12.  Expense of Administration. All costs and expenses incurred in the operation
and administration of this Plan shall be borne by the Company.














4


